 1                                                                        The Honorable Brian D. Lynch
                                                                                             Chapter 7
 2
                                                                                     Location: Tacoma
 3
                                UNITED STATES BANKRUPTCY COURT
 4                              WESTERN DISTRICT OF WASHINGTON
 5
      In re                                              No. 19-42432
 6
      HARRY JESCH,                                       OBJECTION TO EXEMPTIONS
 7
 8                                   Debtor.

 9
              Kathryn A. Ellis, the Chapter 7 Trustee herein, hereby objects to the exemptions of the
10
11   debtor as described below:

12            1.     To the extent that the debtor is attempting to claim an exemption in excess of the

13   value permitted by federal or state law, the Trustee objects to the assertion of such an exemption,
14
     including but not limited to the debtor’s claim of eleven exemptions pursuant to RCW 6.15.010
15
     (1)(d)(ii) in the aggregate amount of $5,170.00, where such statute is limited to the total amount
16
     of $3,000.00;
17
18            2.     To the extent that the debtor is attempting to claim an exemption for property for

19   which no exemption is permitted under federal or state law, the Trustee objects to the assertion
20   of such an exemption;
21
              3.     To the extent that the debtor does not describe an asset or other item of property
22
     for which an exemption is claimed with particularity, the Trustee objects to the assertion of such
23
     an exemption;
24
25            4.     To the extent that the actual value of an asset exceeds the valuation of the asset by

26   the debtor, the Trustee objects to the claim of any exemption; and
27
                                                                                KATHRYN A. ELLIS PLLC
28                                                                                      5506 6th Ave S
                                                                                           Suite 207
                                                                                      Seattle, WA 98108
     OBJECTION TO EXEMPTIONS - 1                                                       (206) 682-5002
 1              5.         To the extent that the debtor has not provided information and/or documentation
 2
     to the Trustee and/or have failed to cooperate with the Trustee regarding the investigation of his
 3
     financial affairs and/or concealed any property, the Trustee objects to any claims of exemption
 4
     by the debtor.
 5
 6              The Trustee is objecting, in part, to preserve her rights to object pending receipt of more

 7   information about the debtor’s assets. The Trustee reserves the right to assert any other basis for

 8   her objection or otherwise amend this objection as she may determine to be appropriate at a later
 9
     date.
10
                DATED this 16th day of August, 2019.
11
12                                                                      By: /s/ Kathryn A. Ellis
13                                                                      Kathryn A. Ellis, Trustee
     C:\Shared\OneDrive - Kathryn A Ellis\Shared\341\2019\090319\Jesch_exempt_obj.wpd

14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                                                                    KATHRYN A. ELLIS PLLC
28                                                                                                         5506 6th Ave S
                                                                                                              Suite 207
                                                                                                         Seattle, WA 98108
     OBJECTION TO EXEMPTIONS - 2                                                                          (206) 682-5002
